Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/6/2022 has been entered.

 Claim Interpretation
Claim 36 differs from claim 36 in the most recently entered claim set of 8/31/2021 in that “adjacent surface,” in line 4 is followed by “and” instead of “or”, however this change is not indicated using the proper mark-ups, i.e. “and” is not underlined and “or” is not shown as struck out but is simply missing.  Examiner assumes the line should have read “adjacent surface, and 

Affidavit
The affidavit under 37 CFR 1.132 filed 7/6/2022 is sufficient to overcome the rejection of claims 36-55 based upon 35 U.S.C. 103.  See below reasons for allowance for details.

Allowable Subject Matter
Claims 36-55 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art does not teach or motivate the claimed combination of elements.  The closest prior art is the previously applied Miller reference, however, Miller shows only a metal mesh and teaches the additional option of metal sheeting being between the layers of elastic/flexible polymer material forming the seal.  The use of separate metal wires arranged at a distance to each other and extending substantially in parallel to a longitudinal direction of the seal as currently claimed is not shown in Miller.  Examiner accepts applicant’s affidavit attesting to the skill of a person in the art of pest management as being such that one of ordinary skill in the art would not be aware of art in the packing area of the previously applied Ogino reference and as such examiner concedes that Ogino cannot be considered analogous under the standards set forth in MPEP 2141.01(a).  It is clear that metal mesh is a known barrier in the pest control art from the previously applied Miller as well as the newly cited Bamford and Bushong references.  Separated metal members as a pest barrier are shown in the newly cited Renzi, however, the members extend perpendicularly to the longitudinal direction or lower edge of the door.  A seal with pest proofing is also shown in the Schild reference from the IDS of 5/29/2019, however, the pest proofing is only described as “preferably a metal or metal-containing substance, such as a metal sheet, a metal screen, a metal fabric comprised of metal wire or fibers, woven or non-woven, or a composite metal/nonmetal fabric comprised of metal and nonmetal wire or fibers, woven or non-woven” and as such cannot be considered to teach separate wires at a distance from each other and parallel to the longitudinal direction of the seal.  Given the skill level of one of ordinary skill in pest management and the lack of analogous art showing metal wire barrier instead of metal mesh, sheet, or fabric, the claimed invention with the separate wires cannot be considered obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE A KELLY whose telephone number is (571)270-3660. The examiner can normally be reached Monday-Friday 9:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anita Coupe can be reached on 571-270-3614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CATHERINE A KELLY/Primary Examiner, Art Unit 3619                                                                                                                                                                                                        

cak